Case 1:19-cv-00224-RAL Document 76 Filed 04/19/21 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ORDER ON PLAINTIFF’S MOTION FOR
THE APPOINTMENT OF COUNSEL

ECF NO. 73

PETER IN, )
)
Plainuff ) Case No. 1:19-cv-00224 (Erie)
)
vs. )
) RICHARD A. LANZILLO
DANIEL STROUP, )
) UNITED STATES MAGISTRATE JUDGE
)
Defendant ) MEMORANDUM OPINION AND
)
)
)
)

Plaintiff Peter In (Plaintiff or In), a prisoner in the custody of the United States Bureau of
Prisons (BOP), filed this pro se action under 42 U.S.C. § 1983 on August 09, 2019. ECF No. 1. His
Complaint was docketed on October 31, 2019. ECF No. 8. The Court denied Plaintiffs first
motion for appointment of counsel on September 10, 2020. ECF No. 51. Pending before the
Court is Plaintiffs second motion for appointment of counsel. ECF No. 73. Since the entry of the
coutt’s previous order, nothing material has occutted to alter the Court’s prior findings regarding
PlaintifPs request for counsel. His latest motion fails to set forth legally sufficient circumstances
wattanting the appointment of counsel. See Tabron v. Grace, 6 F.3d 147, 153, 155-157 (3d Cir. 1993).
For the reasons that follow, the motion is DENIED, without prejudice.

I, Standard of Review
In Tabron v. Grace, 6 F.3d 147 (3d Cir. 1993), the Third Circuit identified factors to be

considered by the district courts in exercising their discretion whether to “appoint” counsel under 28
Case 1:19-cv-00224-RAL Document 76 Filed 04/19/21 Page 2 of 7

U.S.C. § 1915(d).' These factors have been affirmed many times as the appropriate bases for review.
See, e.g, Montgomery v. Pinchak, 294 F.3d 492 (3d Cir. 2002). “As a threshold matter, a district court
must assess whether the claimant’s case has some arguable merit in fact and in law.” Tabron at 155.
The court should not appoint counsel unless the claim has some metit. Id. Provided that this
consideration is satisfied, the court must then consider these factors to determine whether to
appoint counsel:

1. the plaintiffs ability to present his or her own case;

the difficulty of the particular legal issues;

3, the degree to which factual investigation will be necessary and the ability of the
plaintiff to pursue investigation;

4. the plaintiffs capacity to retain counsel on his or her own behalf;
5. the extent to which a case is likely to turn on credibility determinations, and;
6. whether the case will require testimony from expert witnesses.

Montgomery, at 499 (quoting Tabron at 155-157).

The Third Circuit has also recognized that there are significant practical restraints on the
district court’s ability to “appoint” counsel, including: “the ever-growing number of prisoner civil
tights actions filed each year in the federal courts; the lack of funding to pay appointed counsel; and
the limited supply of competent lawyers who ate willing to undertake such representation without
compensation.” Tabron, 6 F.3d at 157. There are also many cases in which district courts seek to
appoint counsel but find no attorney willing to accept the appointment:

[T]he frequent unwillingness of lawyers to accept appointment in
such cases is not only a function of the time pressures lawyers face in
trying to earn a living in an increasingly competitive filed, but also by
citculating knowledge of the indignities that some lawyers have been
subjected to by certain litigants, including verbal and written abuse,
excessive demands and complaints, and malpractice suits. We trust

the district judges will be sensitive to such problems in making
discretionary decision in the area.

 

l Although 28 U.S.C. § 1915(d) does not authorize the court to “appoint” counsel, it authorizes the court to “request”
an attotney to represent a litigant who is unable to employ counsel on his own. The importance of the distinction was
recognized by the Supreme Court in Ma/lard v. United States District Court, 490 U.S. 296 (1989).
Case 1:19-cv-00224-RAL Document 76 Filed 04/19/21 Page 3 of 7

Id. at 157 n. 7. The Tabron Court also recognized that volunteer lawyer time is extremely valuable
and a district court should not request counsel under § 1915 indiscriminately:

Volunteer lawyer time is a precious commodity ... Because this

tesoutce is available in only limited quantity, every assignment of a

volunteer lawyer to an undeserving client deprives society of a

volunteer lawyer available for a deserving cause. We cannot afford
that waste.

Id. at 157.

While this Court would no doubt benefit from having capable, experienced counsel available
to assist and advise all prisoners before they file suit and to represent all prisoner plaintiffs who
survive dismissal (under 28 U.S.C. § 1915(e) or for failure to state a claim under Rule 12(b)(6) of the
Federal Rules of Civil Procedure), there ate simply not enough attorneys in this District who are
willing to undertake such representation. Besides the factors discussed by the Court of Appeals, this
Court recognizes other factors that dissuade attorneys from representing prisoners. Simply
interviewing a prisoner client requires a trip to a prison, sometimes at a great distance from the
lawyet’s office, and frequently a long wait at the prison until the prisoner can be produced for the
interview.

The number of attorneys in this District who are available to volunteer to represent
prisoners is limited while the number of prisoners who request counsel is high. Moreover, the Erie
division of this District does not have a referral system in place, as does the Pittsburgh division, and
few attorneys in the local Bar have expressed a willingness to handle these cases. While the Plaintiff
notes that restrictions in the prison due to the ongoing COVID-19 pandemic are limiting his ability
to prepare his case, so too is the pandemic challenging lawyers in this District in the practice of law.
Indeed, In notes in his motion that he “has made repeated efforts to obtain a lawyer.” ECF No. 73,

{| 4. Therefore, this Court must carefully consider all the factors identified by the Court of Appeals
Case 1:19-cv-00224-RAL Document 76 Filed 04/19/21 Page 4 of 7

as well as any other considerations related to the specific case in exercising its discretion when
considering a motion for the “appointment” of counsel.
Il, Analysis

In his pro se Complaint, Plaintiff alleges a deliberate indifference claim under the Eighth
Amendment against the Defendant for failure to properly treat severe rashes. See, ¢,g., ECF No. 8,
pp. 4-5. At this stage of the litigation, it is too early to tell whether this claim has any merit. The
Court notes that since the denial of In’s first motion for appointment of counsel, the Court granted
in part and denied in part Defendant’s Stroup’s Motion to Dismiss. ECF No. 56. While dismissing
several of In’s claims, the Court found that In’s Amended Complaint plausibly stated a claim for
deliberate indifference under the Eighth Amendment for Stroup’s refusal to proceed with the biopsy
recommended by the dermatologist. ECF No. 56. The ultimate merit of this claim remains
uncertain because, for one thing, the Court has not yet received a motion for summary judgment or
an accompanying record to review. For purposes of this motion, however, the Court will assume
that Plaintiffs claims are potentially meritorious and address his request under the six Tabron factots.

In argues in his second motion for appointment of counsel that: 1) he needs legal counsel to
assist in his case; 2) he is unable to afford counsel; 3) the issues involved ate complex; 4) he has
limited access to the law library; and 5) the defendants have not tesponded to his discovery requests
in the way that he wants. ECF No. 73, pp. 1-2.

The first factor—the Plaintiffs ability to present his own case—weighs against appointment
of counsel. Although the Amended Complaint and other filings are at times rambling in their prose,
PlaintifPs submissions to the Court reveal that he is nonetheless literate and articulate. His
handwritten Amended Complaint is handwritten legibly, shows an understanding of the basis for his
claims, and cites the constitutional rights and statutory provisions which he believes have been

violated. Other submissions are neatly handwritten. Additionally, since the Court has resolved the
Case 1:19-cv-00224-RAL Document 76 Filed 04/19/21 Page 5 of 7

Defendant’s motion to dismiss on September 30, 2020 [see ECF No. 56], In filed his pretrial
statement on time. ECF No. 65. He has also filed a document as an addendum to his Amended
Complaint and a document as a supplement to his pretrial statement. ECF Nos. 70, 71. This shows
In’s continued engagement with the case and ability to litigate on his own behalf. Each of these
suggests that Plaintiff possesses the ability to present his own case, particularly at this stage in the
litigation. See Montgomery, 294 F.3d at 501 (identifying several factors to consider with respect to a
plaintiffs ability to present his case, including: “the plaintiff's education, literacy, prior work
experience, and prior litigation experience, along with a plaintiff's ability to understand English and
the restraints placed upon a prisoner plaintiff by confinement.”). Although Plaintiff states that he
has only limited access to the law library and other legal materials due to restrictions at the prison in
response to the ongoing Covid-19 pandemic, (ECF No. 73, J 9), nowhere in his motion does he
allege that prison officials have completely denied him access to the law library or legal materials. See
Glenn ». McGrady, 2013 WL 1402364, at *2 (M.D. Pa. Apr. 5, 2013) (denying appointment of counsel
when plaintiff had some, although limited, law libraty access). The remedy for alleged inadequate
law library access is not the appointment of counsel. Instead, Plaintiff may file a motion requesting
that the Court adjust deadlines or otherwise provide additional time to respond to motions or to
comply with discovery or filing obligations.

Although it is early in this litigation, Plaintiffs claim does not appear to present any
particularly difficult legal issues. Therefore, the second Tabron factor also weighs against
appointment of counsel. As for the remaining Tabron factors, the Court notes that practically every
case that proceeds to discovery involves a reasonable amount of factual investigation. Plaintiff's
claims, however, do not appear to require expert testimony, particularly complex credibility
determinations, or unusually burdensome discovery. Moreover, as a pro se litigant, Plaintiff will

continue to have the benefit of Haines v. Kerner, 404 U.S. 519 (1972), and its progeny. Sve id. at 520-
Case 1:19-cv-00224-RAL Document 76 Filed 04/19/21 Page 6 of 7

21 (instructing that pro se pleadings should be held to less stringent standards than formal pleadings
drafted by lawyers). This may be of more benefit to him than an attorney who is unfamiliat with the
types of issues presented in prison litigation.

The Court notes that Defendant Stroup has not yet filed either a motion for summary
judgment or pretrial statement, which he must do by April 23, 2021. ECF No. 69. If Plaintiff's case
survives the summary judgment phase of the litigation, Plaintiff may renew his request for
appointment of counsel by filing another motion.

The Court further notes that Plaintiff's motion is asserting that the Defendants have failed to
comply with their discovery obligations because they have objected to his requests for admissions
and interrogatories. ECF No. 73, Jf 5-8. This is not a basis to appoint counsel. To the extent
Plaintiff believes that the Defendants have not responded to lawful discovety requests, he may
request that the Court order compliance or take other appropriate action by filing a “Motion to
Compel Discovery” pursuant to Rule 37 of the Federal Rules of Civil Procedure. Any such motion
should identify specifically the request for admissions or interrogatories Plaintiff asserts that the
Defendants have failed to comply with and any response to each such request served by the
Defendants. Plaintiff should attach copies of the discovery requests and responses that are the

subject of the Motion to Compel Discovery.
Case 1:19-cv-00224-RAL Document 76 Filed 04/19/21 Page 7 of 7

Given the foregoing, the Court concludes that the Tabron factors weigh against the
appointment of counsel at this stage in the litigation. Plaintiff's second motion for appointment of
counsel (ECF No. 50) is therefore DENIED, without prejudice. Plaintiff may renew his motion, if
he so desites, should his claims continue to remain viable at later stages of this litigation.

It is so ordered.

RICHARD A. LANZILLO ”
UNITED STATES MAGISTRATE JUDGE

74
Entered this / 7 day of April, 2021.
